THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account H American Legacy® III View Lincoln Life Variable Annuity Account N Lincoln ChoicePlusSM, Lincoln ChoicePlusSM Assurance B Share, Lincoln ChoicePlusSM Assurance B Class Lincoln ChoicePlusSM Assurance L Share LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III View Lincoln New York Account N for Variable Annuities Lincoln ChoicePlusSM Assurance B Share, Lincoln ChoicePlusSM Assurance B Class Lincoln ChoicePlusSM Assurance L Share Supplement dated June 3, 2011 to the prospectus dated May 1, 2011 This supplement outlines a correction to the prospectus for your individual variable annuity. It is for informational purposes and requires no action on your part. Charges and Other Deductions – Surrender Charges – The method for calculating the surrender charge on withdrawals was incorrectly stated in your prospectus. Consequently, the following section replaces the same section under Charges and Other Deductions – Surrender Charges in your prospectus: For American Legacy® III View and ChoicePlusSM Assurance L Share: For purposes of calculating the surrender charge on withdrawals, we assume that: 1. The free amount will be withdrawn from purchase payments on a "first in-first out (FIFO)" basis. 2. Prior to the fourth anniversary of the contract, any amount withdrawn above the free amount during a contract year will be withdrawn in the following order: · from purchase payments (on a FIFO basis) until exhausted; then · from earnings until exhausted. 3. On or after the fourth anniversary of the contract, any amount withdrawn above the free amount during a contract year will be withdrawn in the following order: · from purchase payments (on a FIFO basis) to which a surrender charge no longer applies until exhausted; then · from earnings and persistency credits until exhausted; then · from purchase payments (on a FIFO basis) to which a surrender charge still applies until exhausted. For Lincoln ChoicePlusSM, Lincoln ChoicePlusSM Assurance B Share, Lincoln ChoicePlusSM Assurance B Class: For purposes of calculating the surrender charge on withdrawals, we assume that: 1. The free amount will be withdrawn from purchase payments on a "first in-first out (FIFO)" basis. 2. Prior to the seventh anniversary of the contract, any amount withdrawn above the free amount during a contract year will be withdrawn in the following order: · from purchase payments (on a FIFO basis) until exhausted; then · from earnings until exhausted. 3. On or after the seventh anniversary of the contract, any amount withdrawn above the free amount during a contract year will be withdrawn in the following order: · from purchase payments (on a FIFO basis) to which a surrender charge no longer applies until exhausted; then · from earnings until exhausted; then · from purchase payments (on a FIFO basis) to which a surrender charge still applies until exhausted. Please keep this supplement for future reference.
